42 F.3d 1408
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Delores F. GANABA,* Claimant-Appellant,v.Jesse BROWN, Secretary of Veterans Affairs, Respondent-Appellee.
No. 94-7091.
United States Court of Appeals, Federal Circuit.
Oct. 14, 1994.

Before ARCHER, Chief Judge, BENNETT, Senior Circuit Judge, and NIES, Circuit Judge.
ON MOTION
ARCHER, Chief Judge.

ORDER

1
The Secretary of Veterans Affairs moves to waive the requirements of Fed.Cir.R. 27(e) and to dismiss Delores F. Ganaba's appeal for untimeliness and lack of jurisdiction.  Ganaba has not responded.


2
On February 16, 1994, the Court of Veterans Appeals summarily affirmed the Board of Veterans Appeals' denial of surviving spouse benefits.  On April 1, 1994, the Court of Veterans Appeals denied Ganaba's motion for reconsideration and entered judgment.  To be timely, Ganaba's appeal was due within 60 days.  38 U.S.C. Sec. 7291, 7292;  Fed.R.App.P. 4.  Ganaba's appeal was received on June 16, 1994, or 76 days after entry of judgment.  Failure to timely file a notice of appeal extinguishes the right to appeal.   Sofarelli Associates, Inc. v. United States, 716 F.2d 1395, 1396-97 (Fed.Cir.1983).


3
Accordingly,

IT IS ORDERED THAT:

4
(1) The Secretary's motion to waive the requirements of Fed.Cir.R. 27(e) is granted.


5
(2) The Secretary's motion to dismiss is granted.


6
(3) Each side shall bear its own costs.



*
 The caption is revised as indicated